         Case 19-32713 Document 476 Filed in TXSB on 07/29/19 Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                             )
In re:                                                       )    Chapter 11
                                                             )
BRISTOW GROUP INC., et al.,1                                 )    Case No. 19-32713 (DRJ)
                                                             )
                                   Debtors.                  )
                                                             )    Jointly Administered
                                                             )    (Emergency Hearing Requested)

               NOTICE OF AGENDA FOR HEARING SCHEDULED FOR
             JULY 31, 2019, AT 2:00 P.M. (PREVAILING CENTRAL TIME),
         BEFORE THE HONORABLE DAVID R. JONES AT THE UNITED STATES
         BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS, AT
            COURTROOM 400, 515 RUSK STREET, HOUSTON, TEXAS 77002


         1. Application of the Debtors for an Order Authorizing the Employment and Retention
            of Houlihan Lokey Capital, Inc. as Investment Banker Nunc Pro Tunc to the Petition
            Date [Docket No. 223].

                  Status: This matter is going forward.

                  Related Documents:

             A.    Supplemental Declaration of Matthew Niemann in Support of the Application
                   of the Debtors for an Order Authorizing the Employment and Retention of
                   Houlihan Lokey Capital, Inc. as Investment Banker Nunc Pro Tunc to the
                   Petition Date [Docket No. 474].




1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd.
    (9764), and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for
    the Debtors listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
        Case 19-32713 Document 476 Filed in TXSB on 07/29/19 Page 2 of 2



Dated: July 29, 2019

Respectfully submitted,

BAKER BOTTS L.L.P.                            WACHTELL, LIPTON, ROSEN & KATZ

/s/ Chris Newcomb
James R. Prince, State Bar No. 00784791       Richard G. Mason
Omar J. Alaniz, State Bar No. 24040402        (admitted pro hac vice)
Kevin Chiu, State Bar No. 24109723            Amy R. Wolf
BAKER BOTTS L.L.P.                            (admitted pro hac vice)
2001 Ross Avenue, Suite 900                   WACHTELL, LIPTON, ROSEN & KATZ
Dallas, Texas 75201-2980                      51 West 52nd Street
Telephone: (214) 953-6500                     New York, New York 10019
Facsimile: (214) 953-6503                     Telephone: (212) 403-1000
Email: jim.prince@bakerbotts.com              Facsimile: (212) 403-2000
        omar.alaniz@bakerbotts.com
        kevin.chiu@bakerbotts.com

                                              Email: rgmason@wlrk.com
                                                     arwolf@wlrk.com
-and-                                         Proposed Co-Counsel to the Debtors and
                                              Debtors in Possession
Emanuel C. Grillo
(admitted pro hac vice)
Chris Newcomb
(admitted pro hac vice)
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Telephone: (212) 408-2500
Facsimile: (212) 408-2501
Email: emanuel.grillo@bakerbotts.com
       chris.newcomb@bakerbotts.com


Proposed Co-Counsel to the Debtors and
Debtors in Possession




                                          2
